         Case 2:20-cv-00828-JB-LF Document 18 Filed 02/27/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

DANIEL JAURIGUI,

       Plaintiff,

vs.                                                                       No. CIV 20-0828 JB/LF

CHRIS BRICE and
U.S. MARSHAL SERVICE,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Petitioner Daniel Jaurigui’s failure to respond

to the Order to Show Cause, filed December 16, 2020 (Doc. 16)(“OSC”). The Honorable Laura

Fashing, United States Magistrate Judge for the United States District of New Mexico, entered the

OSC in this habeas matter after Jaurigui severed contact with the Court. See OSC at 1. Because

Jaurigui never updated his address, as directed, and having reviewed applicable law, the Court will

dismiss Jaurigui’s Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus, filed August 17,

2020 (Doc. 1)(“Petition”), without prejudice.

                                        BACKGROUND

       On May 19, 2020, the Court sentenced Jaurigui to 120 months of imprisonment in United

States v. Jaurigui, No. CR 19-1433 JB. See Petition at 1. The Court imposed the sentence after

Jaurigui pleaded guilty to: (i) possession with intent to distribute 50 grams or more of a mixture

and substance containing methamphetamine; (ii) possession with intent to distribute 100 grams or

more of heroin; and (iii) possession of a firearm in furtherance of a drug trafficking crime. See

Judgment in a Criminal Case, filed May 19, 2020 (CR Doc. 52 in 19-1433-JB)(“Judgment”); Plea

Agreement, filed May 22, 2019 (CR Doc. 19 in CR 19-1433 JB). Jaurigui’s Petition alleges that,
         Case 2:20-cv-00828-JB-LF Document 18 Filed 02/27/21 Page 2 of 5




as of August 17, 2020, the Bureau of Prisons (“BOP”) would not accept new admissions due to

the COVID-19 pandemic. See Petition at 1, 3. Jaurigui, therefore, remained at the Luna County

Detention Center (“LCDC”) after sentencing. See Petition at 3. Jaurigui alleges his underlying

conditions, including diabetes, high cholesterol, high blood pressure, and high triglycerides, place

him at a higher risk of death if he contracts COVID-19. See Petition at 4. In the prayer for relief,

Jaurigui, therefore, requests to be placed on home confinement “until such time as COVID-19 no

longer poses a grave threat,” at which time he would enter a BOP facility to serve the remainder

of his sentence. Petition at 10.

       The Court referred the matter to Magistrate Judge Fashing for recommended findings and

disposition, and to enter non-dispositive orders. See Order of Reference Relating to Prisoner

Cases, filed August 18, 2020 (Doc. 3). The next day, Magistrate Judge Fashing directed Jaurigui

to either prepay the $5.00 filing fee or file a motion to proceed in forma pauperis. See Order to

Cure Defects, filed August 19, 2020 (Doc. 4)(“Order to Cure”). Jaurigui timely complied by

filing a Motion for Leave to Proceed In Forma Pauperis, filed September 3, 2020 (Doc. 5)(“IFP

Motion”). On October 6, 2020, the Court entered a Memorandum Opinion and Order denying the

IFP Motion and directing Jaurigui to pay the $5.00 habeas filing fee within thirty days. See

Memorandum Opinion and Order, filed October 6, 2020 (Doc. 6)(“IFP MOO”). The IFP MOO

warned that the failure to timely comply will result in dismissal of this action without further

notice. See IFP MOO at 1-2.

       The deadline to submit the $5.00 filing fee was November 5, 2020. See IFP MOO at 2.

Jaurigui did not initially comply or otherwise respond to the IFP MOO. The IFP MOO was also

returned as undeliverable with the notation “Return to Sender: attempted not known.” See Mail

Returned as Undeliverable, filed October 20, 2020 (Doc. 7). The Court, therefore, prepared a



                                               - 2 -
        Case 2:20-cv-00828-JB-LF Document 18 Filed 02/27/21 Page 3 of 5




Memorandum Opinion and Order, along with a Final Judgment, dismissing the Petition without

prejudice for failure to prosecute and comply with Court Orders. See Memorandum Opinion and

Order entered November 12, 2020 (Doc. 9)(“First Dismissal MOO”); Final Judgment, filed

November 12, 2020 (Doc. 10)(“First Judgment”). After the Court prepared the First Dismissal

MOO and First Judgment, but before their entry on the docket, Jaurigui paid the filing fee. See

Filing Fee Receipt, filed November 10, 2020 (Doc. 8). The Clerk’s Office docketed the First

Dismissal MOO and First Judgment around the same time that Jaurigui submitted his untimely

payment. See First Dismissal MOO at 1; First Judgment at 1.

       The Court exercised discretion to set aside the First Dismissal MOO and First Judgment

and to reopen the habeas case, notwithstanding Jaurigui’s late payment. See Memorandum

Opinion and Order entered November 30, 2020 (Doc. 13)(“Reopening MOO”). However, as with

several other documents in this case, LCDC returned the Reopening MOO as undeliverable. See

Mail Returned as Undeliverable, filed December 15, 2020 (Doc. 15). The following day, on

December 16, 2020, Magistrate Judge Fashing entered the OSC. See OSC at 1. The OSC noted

that Jaurigui failed to keep the Court apprised of his current address, as D.N.M. LR-Civ. 83.6

requires. See OSC at 1. Accordingly, the OSC directed Jaurigui to update his address within

thirty days, or to show cause why this habeas action should not again be dismissed without

prejudice. See OSC at 1. The OSC warned that the failure to timely comply will result in

dismissal of this action without further notice. See OSC at 1.

       The deadline to respond was January 15, 2020. See OSC at 1. LCDC returned the OSC

as undeliverable. See Mail Returned as Undeliverable, filed December 29, 2020 (Doc. 17). In

an abundance of caution, the Clerk’s Office then mailed the OSC to Federal Correctional

Institution (“FCI”) Florence, where Jaurigui may have been housed.       See Staff Note, filed



                                              - 3 -
         Case 2:20-cv-00828-JB-LF Document 18 Filed 02/27/21 Page 4 of 5




December 29, 2020. FCI Florence did not return that mailing, however, Jaurigui still failed to

respond or confirm his address within thirty days, as directed.

                                            ANALYSIS

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action “[i]f the plaintiff fails to prosecute or to comply with the [Federal Rules of Civil

Procedure] or a court order.” Fed. R. Civ. P. 41(b). See AdvantEdge Bus. Grp. v. Thomas E.

Mestmaker & Assocs., Inc., 552 F.3d 1233, 1236 (10th Cir. 2009)(“A district court undoubtedly

has discretion to sanction a party for failing to prosecute or defend a case, or for failing to comply

with local or federal procedural rules.”)(internal citation omitted). As the United States Court of

Appeals for the Tenth Circuit explained, “the need to prosecute one’s claim (or face dismissal) is

a fundamental precept of modern litigation . . . .” See Rogers v. Andrus Transp. Services, 502

F.3d 1147, 1152 (10th Cir. 2007). “Although the language of Rule 41(b) requires that the

defendant file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss

actions sua sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure

or court[s’] orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003).

       “Dismissals pursuant to Rule 41(b) may be made with or without prejudice.” Davis v.

Miller, 571 F.3d 1058, 1061 (10th Cir. 2009). If dismissal is made without prejudice, “a district

court may, without abusing its discretion, enter such an order without attention to any particular

procedures.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Center, 492

F.3d 1158, 1162 (10th Cir. 2016)(“Nasious”). Because “[d]ismissing a case with prejudice,

however, is a significantly harsher remedy -- the death penalty of pleading punishments -- [the

Tenth Circuit has] held that, for a district court to exercise soundly its discretion in imposing such

a result, it must first consider certain criteria.” Nasious, 492 F.3d at 1158. Those criteria include:



                                                - 4 -
           Case 2:20-cv-00828-JB-LF Document 18 Filed 02/27/21 Page 5 of 5




the degree of actual prejudice to the defendant; the amount of interference with the judicial process;

the culpability of the litigant; whether the court warned the party in advance that dismissal of the

action would be a likely sanction for noncompliance; and the efficacy of lesser sanctions.”

Nasious, 492 F.3d at 1158.

        Here, Jaurigui (i) has repeatedly failed to comply with the Court’s Orders, including the

most recent OSC; (ii) is no longer in custody at his address of record; (iii) and failed to confirm

his updated address or otherwise express an interest in prosecuting this action. In light of these

failures, the Court will dismiss this case pursuant to rule 41(b) of the Federal Rules of Civil

Procedure for failure to prosecute. See Olsen v. Mapes, 333 F.3d 1199 at 1204. The Court

concludes it will dismiss the case without prejudice, after considering the factors in Nasious, 492

F.3d at 1158.

        IT IS ORDERED that: (i) Petitioner Daniel Jaurigui’s Petition Under 28 U.S.C. § 2241

For a Writ of Habeas Corpus, filed August 17, 2020 (Doc. 1), is dismissed without prejudice

pursuant to rule 41(b); and (ii) the Court will enter a separate Final Judgment disposing of this

civil case.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE

Parties:

Daniel Jaurigui
Luna County Detention Center
Deming, New Mexico

     Pro Se Plaintiff




                                                - 5 -
